Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be and the same is hereby reversed for error in affirming the judgment of the court of common pleas, wherein said court of common pleas overruled the demurrer of the plaintiff in said court to the second defense contained in the answers of Casper Becker and Ida Keck, Administratrix of Michael Keck, deceased, to the amended petition, and wherein said court of common pleas overruled the demurrer of plaintiff to the third defense in the answer of Catherine M. Brigel, to the amended petition. And this court *704rendering proper judgment does sustain said demurrers to said defenses at the costs of defendants in error. Cause remanded to court of common pleas.
Crew, C. J., Spear, Davis, Shauck and Price, JJ., concur. _